DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on June 24, 2022.
Claim(s) 1 has been amended and are hereby entered.
Claim(s) 1-12 are currently pending and have been examined. 
This action is made Final.

 
Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because claim 1 is not directed to a judicial exception.  Applicant further argued that the claims do not recite a basic concept, such as a mental process that can be performed in the human mind or by a human using a pen and paper.  Applicant further argued that the system of claim 1 addresses the problem of providing a unique interface that enables an individual to select a particular athlete and, from a page dedicated to the selected athlete displayed on a user device, select one or more conditional actions for which the user will compensate the selected athlete, select the amount of compensation for the selected athlete, and obtain automated information (news and/or statistics) that correspond to each conditional action the user has selected for the selected athlete.  Examiner disagrees.  Applicant’s claimed invention is directed towards a certain method of organizing human activity, which is a judicial exception.  Examiner’s 101 rejection does not rely on a finding that the claims recite a mental process, thereby making Applicant’s argument regarding mental processes immaterial.  Applicant has not established that a problem associated with providing a unique interface exists.  Without first establishing the problem associated with providing a unique interface, Applicant’s argument is without merit.  For these reasons, Examiner finds Applicant’s argument that the claimed invention is patent eligible non-persuasive.  
Applicant argued that it would be inappropriate to file a terminal disclaimer at this time because the US Patent Application No. 17/327818 is still pending, and its claims may be amended in a manner that would obviate the obviousness type double patenting rejection.  Examiner disagrees.  Co-pending applications can be subject to provisional double patenting rejections, as is the case here.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner failed to provide a sufficient rationale to modify or combine the cited references.  Examiner disagrees.  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an example of a rationale that would support a conclusion of obviousness (See MPEP 2143).  Examiner provided a motivation from the prior art to combine the references used to support a conclusion of obviousness in the outstanding 103 rejection.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest a funding bank that meets the requirements of claim 1.  Examiner disagrees.  Bagarella teaches a funding bank that meets the requirements of claim 1 (see Bagarella:  pgh 83).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest a funds transfer to an escrow account held on behalf of the athlete.  Examiner disagrees.  Bagarella teaches a funds transfer to an escrow account held on behalf of the athlete (Bagarella:  pgh 83).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest a system that provides financial incentives to amateur athletes and enables a user to provide future financial incentives to the selected amateur athlete for completing at least one conditional action selected by the user. Examiner disagrees.  Bagarella teaches providing financial incentives to athletes and enabling a user to provide future financial incentives for completing a conditional action (Bagarella:  88-89).  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art did not teach or suggest a system in which a crowdfunding program displays a page dedicated to a selected athlete on a user device and that the page includes a display of automated updates to news and/or statistics relating to each conditional action the user has chosen for the selected athlete.  Examiner disagrees.  The combination of Bagarella and Kopko teaches a system in which a crowdfunding program displays a page dedicated to a selected athlete on a user device and that the page includes a display of automated updates to news and/or statistics relating to each conditional action the user has chosen for the selected athlete.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest providing live updates to news and/or statistics for a player that correspond to conditional actions a particular user has selected for the athlete to perform.  Examiner disagrees.  Examiner notes that Applicant is arguing features that are not claimed (i.e. “live updates”).  The claim language actually recited “displaying…automated updates”.  Bagarella suggests providing automated updates to news and/or statistics for a player that correspond to conditional actions a particular user has selected for the athlete to perform (see Bagarella:  pgh 121).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest a crowdfunding program that provides an interface through which a user may select an amateur athlete and provide the amateur athlete with a conditional, future financial incentive to play for a particular team.  Examiner disagrees.  Kopka teaches a crowdfunding program that provides an interface through which a user may select an amateur athlete and provide the amateur athlete with a conditional, future financial incentive to play for a particular team.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest that a particular amateur athlete’s playing for a particular team is itself a condition action.  Examiner disagrees.  Bagarella teaches incentivizing an athlete to play for a particular team  (Bagarella:  pgh 93.  “Any measurable Performance Metric that is relevant to the Event Generating Entity and the Donation Generating Event qualifies as a possible Metric.”).   Kopka also teaches recruiting talent to a team (Kopka:  pgh 1.  “The present invention relates generally to ways for monetizing personal performance information and for recruiting talents…”).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that claims 7 and 10 are patentable based on the patentability of claim 1.  Examiner disagrees.  The patentability of claims 7 and 10 cannot rely upon the patentability of claim 1 because claim 1 is not patentable in its current form.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the rejection of claim 1 under 35 USC 112(b) should be withdrawn in light of Applicant’s amendments.  Examiner finds Applicant’s argument persuasive and withdraws the rejection.  

Claim Objections
Claim 5 was objected to because of the following informalities:  claim 5 depends on claim 1, but refers to claim 4’s “ancillary conditional action”. Without an amendment to claim 5 to depend on claim 4, claim 5 lacks the required antecedent basis for the “ancillary conditional action”.  Appropriate correction is required.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/327818 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards a system for enabling sports fans to provide athletes with financial incentives, comprising at least one server comprising an athlete database, a crowdfunding program, and a funding bank.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-12 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis.   
Claim 1 recites the following limitations:
1. (Currently amended) A system for establishing enabling sports fans to provide athletes with financial incentives, comprising: at least one server that administers: an athlete database that includes information about a plurality of amateur athletes; a conditional action component that associates conditional actions with selected amateur athletes whose information is stored on the athlete database; a crowdfunding program that establishes communication between the user device, the athlete database, the conditional action database, and a user financial account by providing a user interface including: an athlete selector on the user device from which a user selects a selected amateur athlete from the athlete database; an action selector on the user device from which the user selects at least one conditional action for the selected amateur athlete from the conditional action database; and a contribution input on the user device from which the user enters an amount of money to be transferred from the user financial account to the selected amateur athlete if the selected amateur athlete completes the at least one conditional action; and a funding bank that communicates with the at least one server and, upon receiving authorization from the crowdfunding program through the at least one server: transfers funds from sports fans to an escrow account held on behalf of the selected amateur athlete when the selected amateur athlete completes the at least one conditional action; and transfers the funds from the escrow account to the selected amateur athlete upon completion of the selected amateur athlete's amateur status.  
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The following limitations:
a conditional action component that associates conditional actions with selected amateur athletes whose information is stored on the athlete database; a crowdfunding program that establishes communication between the user device, the athlete database, the conditional action database, and a user financial account; upon receiving authorization from the crowdfunding program through the at least one server: transfers funds from sports fans to an escrow account held on behalf of the selected amateur athlete when the selected amateur athlete completes the at least one conditional action; and transfers the funds from the escrow account to the selected amateur athlete upon completion of the selected amateur athlete's amateur status 
recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one server; an athlete database that includes information about a plurality of amateur athletes; a user interface including: an athlete selector on the user device from which a user selects a selected amateur athlete from the athlete database; an action selector on the user device from which the user selects at least one conditional action for the selected amateur athlete from the conditional action database; and a contribution input on the user device from which the user enters an amount of money to be transferred from the user financial account to the selected amateur athlete if the selected amateur athlete completes the at least one conditional action; a funding bank that communicates with the at least one server in Claim 1; and an athlete page for the selected athlete displayed on a user device are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a conditional action component that associates conditional actions with selected amateur athletes whose information is stored on the athlete database; a crowdfunding program that establishes communication between the user device, the athlete database, the conditional action database, and a user financial account; upon receiving authorization from the crowdfunding program through the at least one server: transfers funds from sports fans to an escrow account held on behalf of the selected amateur athlete when the selected amateur athlete completes the at least one conditional action; and transfers the funds from the escrow account to the selected amateur athlete upon completion of the selected amateur athlete's amateur status.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in independent claim 1 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea without significantly more.  Thus, claim(s) 1-12 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bagarella (US 2012/0059759) and in view of Kopko (2010/0076776).   
Regarding claim(s) 1:
Bagarella teaches:
1. (Currently amended) A system for enabling sports fans to provide athletes with financial incentives, comprising: at least one server that administers:  (Bagarella:  pgh 43.  “…there is provided an online sponsorship system incorporating a web-server…”.)  
an athlete database that includes information about a plurality of amateur athletes; (Bagarella: pgh 51.  “…celebrities/athletes and/or even organizers may specify sponsorship criteria to be stored in the database.”)
an athlete selector on the user device from which a user selects a selected amateur athlete from the athlete database; (Bagarella:  pgh 90.  “Event generating entities can be comprised of sports leagues, teams, and athletes at the professional, collegiate, local, and Olympic level.”)
an action selector on the user device from which the user selects at least one conditional action for the selected amateur athlete from the conditional action database; (select metric, base hits, see (Bagarella:  pgh 93.  “A metric may include, but is not limited to the following examples:  games won, races won…”)
a contribution input on the user device from which the user enters an amount of money to be transferred from the user financial account to the selected amateur athlete if the selected amateur athlete completes the at least one conditional action; and (Bagarella:  pgh 89.  “If the donor/pledgor provided donation parameters that stated they would donate $10.00 each time John Smith hit a homerun…”)
a funding bank that communicates with the at least one server and, upon receiving authorization from the crowdfunding program through the at least one server: transfers funds from sports fans to an escrow account held on behalf of the selected amateur athlete when the selected amateur athlete completes the at least one conditional action; and transfers the funds from the escrow account to the selected amateur athlete upon completion of the selected amateur athlete's amateur status.  (Bagarella:  pgh 83.  “…funds may be transferred into a qualified escrow account before being transferred into a fundraising entity account.”)  
automated updates to news and/or statistics relating to the at least one conditional action for the selected amateur athlete; and (Bagarella:  pgh 121, “…performance data about athletic events…can be obtained remotely through various Internet resources such as news wire services, team or league websites, etc…by programming a server…”)
Bagarella does not teach, however, Kopko teaches:  
an athlete page for the selected athlete displayed on a user device and displaying:  a crowdfunding program that establishes communication between the user device, the athlete database, the conditional action component, and a user financial account by providing a user interface including: (Kopka:  pgh 4.  “In general, the present invention provides a computer-based system that provides a mechanism for a person to get rewarded for his performance and/or other personal information.  The system also allows an interested party to offer rewards or to recruit talents based on certain criteria…the present invention provides a way for students to get rewarded for good grades, thereby enlarging the donor circle…”) (Kopka:  pgh 39.  “The system is computer-based and can be accessed through a network such as the internet.”) (Kopka:  pgh 42, “In a processor-ready embodiment, these three components appear as three fillable fields in a computerized questionnaire, e.g., a web page.”)
a conditional action component that associates conditional actions with selected amateur athletes whose information is stored on the athlete database; (Kopka:  pgh 16.  “In a feature, the memory of the system stores part (e.g. the value) or all of the performance information in a searchable database.”)  
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the system and method for fundraising of Bagarella to include the system and method for fundraising and recruitment of Kopko because “There remains a widely felt need for creative, far-reaching ways to raise money for educational funds (Kopko:  pgh 3) 

Regarding claim(s) 2: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Bagarella further teaches:
2. (Previously presented) The system of claim 1, wherein the at least one conditional action comprises a performance-based action.  (Bagarella:  pgh 87.  “…determining a donation amount in relations to a pledge against a particular performance metric…”)

Regarding claim(s) 3: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Kopko further teaches:
3. (Previously presented) The system of claim 1, wherein the at least one conditional action corresponds to the selected athlete's association with a particular team.  (Kopko:  pgh 47.  “…the sponsor may select from a wide variety of ‘events’ that will satisfy this component of the pledge condition:  enrolling at a particular institution…”;)  
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the system and method for fundraising of Bagarella to include the system and method for fundraising and recruitment of Kopko because “There remains a widely felt need for creative, far-reaching ways to raise money for educational funds (Kopko:  pgh 3) 

Regarding claim(s) 4: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Bagarella further teaches:
4. (Previously presented) The system of claim 1, wherein the at least one conditional action comprises a primary conditional action and an ancillary conditional action is associated with the primary conditional action.  (Bagarella:  pgh 87-89.  “When a Donation Generating Event produces many Performance Metrics, the Calculation may be performed multiple times…”)  

Regarding claim(s) 5: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Bagarella further teaches:
5. (Original) The system of claim 1, wherein the ancillary conditional action is an act of gratitude from the selected athlete to at least one user.  (Bagarella:  pgh 93.  “Any measurable Performance Metric that is relevant to the Event Generating Entity and the Donation Generating Event qualifies as a possible Metric.”)  

Regarding claim(s) 6: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Bagarella further teaches:
6. (Original) The system of claim 1, wherein the user interface comprises a mobile app.  Bagarella:  pgh 83.  “Donors/Pledgors can access GUI using a network capable device, including but not limited to desktop computers, laptop computers, and mobile phones.”)  

Regarding claim(s) 8: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Bagarella further teaches:
8. (Previously presented) The system of claim 1, wherein the funding component includes: a financial account for each of a plurality of selected amateur athletes, the funding component configured to automatically transfer funds into the financial account when the athlete completes the at least one conditional action.  (Bagarella:  pgh 83.  “Once donation funds are processed and confirmed, they can be transferred into a Fundraising Entity Account…Alternatively, funds may be transferred in a qualified escrow account…)

Regarding claim(s) 9: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Bagarella further teaches:
9. (Previously presented) The system of claim 1, wherein the funding component is configured to: receive a pledge from a user to contribute funds to the selected amateur athlete if the selected amateur athlete completes the conditional action; (Bagarella:  pgh 89.  “…each time a homerun was hit, the 1 home run would be multiplied by $10.00…”) 
receive financial information regarding the user financial account from the user; and (Bagarella:  pgh 101.  “…in some embodiments, the donor/pledgor can opt to supply the payment method and information…”)
consummate a financial transaction based on the pledge in the event that the selected amateur athlete completes the at least one conditional action.  (Bagarella:  pgh 101.  “…the donation may not be considered collected until payment is processed and confirmed.”)

Regarding claim(s) 11: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Bagarella further teaches:
11. (Original) The system of claim 1, further comprising: a news correlation component configured to locate news or other information regarding an athlete of the plurality of athletes and updating a profile for the athlete based on the news or other information.  (Bagarella:  pgh 121.  “For example, performance data about athletic events (e.g. scores, statistics, etc…) can be obtained remotely through various internet resource such as news wire services…”)

Regarding claim(s) 12: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 11.  Bagarella further teaches:
12. (Original) The system of claim 11, wherein the new correlation component is further configured to provide selected users with notifications of update to the profile for the athlete.  (Bagarella:  pgh 109.  “Fig. 16 is a screen shot of an interface providing a real-time update of competitions between organizations in which performance metrics can be selected…”   (real-time feedback of player stats/donation amounts to user, see [0109]).


Claims 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bagarella/Kopka and in view of Puntoriero (2014/0188634).
Regarding claim(s) 7: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 1.  Bagarella further teaches:
The system of claim 1, wherein the funding bank includes: an account center for administering financial accounts for the selected amateur athlete, the account center including: (Bagarella:  pgh 83.  “Once donation funds are processed and confirmed, they can be transferred into a fundraising entity account…”) 
another escrow account for receiving funds from the user financial account, (Bagarella:  pgh 83.  “…funds may be transferred in a qualified escrow account…”) 
the other escrow account configured to: transfer funds conditionally contributed by the user from the user financial account to the escrow account for the selected amateur athlete when the selected amateur athlete completes the at least one conditional action; or (Bagarella:  pgh 83.  “…funds may be transferred in a qualified escrow account…”) (Bagarella:  pgh 89.  “…each time a performance metric was supplied that matched up with the donation parameters, the calculation can be executed with the result being added to the donation value.”)  
Bagarella/Kopko does not teach the remaining limitation.  However, Puntoriero teaches:
refund at least a portion of the money to the user if the selected amateur athlete does not complete the at least one conditional action by a predetermined point in time.  (Puntoriero:  pgh 34.  “…a potential sponsor may wish to include a clause whereby a portion of its sponsorship fee may be refunded…”  Refund a portion of a sponsorship fee if a golfer fails to make the cut at a particular tournament.  Here, the conditional action being making the cut for the tournament, the predetermined point in time being the particular tournament in question.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the system and method for fundraising of Bagarella to include the system and method for fundraising and recruitment of Kopko and the sponsorship system of Puntoriero because “…the cost of sponsoring an event or athlete can be extremely high…” (Puntoreiro:  pgh 2) and “…a potential sponsor may wich to include a clause whereby a portion of its sponsorship fee may be refunded…” if a specified performance is not met (Puntoreiro:  pgh 34).  

Regarding claim(s) 10: 
The combination of Bagarella/Kopko, as shown in the rejection above, discloses the limitations of claim 9.  Puntoriero further teaches:
10.The system of claim 9, wherein the funding component is further configured to: return the funds to the user in the event that the selected amateur athlete does not complete the at least one conditional action.  (Puntoriero:  pgh 34.  “…a potential sponsor may wish to include a clause whereby a portion of its sponsorship fee may be refunded…”  Refund a portion of a sponsorship fee if a golfer fails to make the cut at a particular tournament.  Here, the conditional action being making the cut for the tournament, the predetermined point in time being the particular tournament in question.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the system and method for fundraising of Bagarella to include the system and method for fundraising and recruitment of Kopko  and the sponsorship system of Puntoriero because “…the cost of sponsoring an event or athlete can be extremely high…” (Puntoreiro:  pgh 2) and “…a potential sponsor may wich to include a clause whereby a portion of its sponsorship fee may be refunded…” if a specified performance is not met (Puntoreiro:  pgh 34).  
 



Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Arguello (US 20170236112 A1) discloses a method for computer-based crowdfunding.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        September 14, 2022


/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698